ORDER
PER CURIAM.
Defendant appeals from his conviction for assault in the third degree, § 565.070 RSMo 1986 for which he was sentenced by the court to serve four months imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).